Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Election/Restrictions
Applicant’s election without traverse of Claims 1-7 (Group I) in the reply filed on 9/21/2021 is acknowledged. New Claims 21-33 have been introduced. Hereby, claims 1-7 and 21-33 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 21, 24, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. U.S. PGPUB No. 2020/0072587 in view of Sitzmann et al. U.S. Patent No. 7,137,599.

Per Claim 1, Bailey discloses a method comprising: detecting a store attached to a dual mode carriage system on an aircraft platform (Paragraphs 96-100, 107, and 108, Figures 15 and 16; Electronic control module (ECU) 520 interfaces with a plurality of different types of mission stores 524 and store carriages 568 and accommodates multiple different types of munition stores.); determining whether a first or second interface format is present for the store and reporting/configuring the store interface according to the determined first/second interface format (Paragraphs 41 (the memory contains a set of instructions for identifying a plurality of interfaces for predetermined platforms, stores, and carriage racks), 93-94 (The processor may then identify the electrical interfaces of the platform, different stores, and the carriage rack based on the parameters of the configuration file) and 120 (step 664); Figures 15, 16, and 25).

Bailey utilizes configuration files (Paragraph 104), not specifically a first/second signal of an interface, to determine the interface format for the stores of the aircraft platform.

However, Sitzmann discloses a system for interconnecting legacy stores to both legacy and modern aircraft (Abstract). Sitzmann further teaches a dual mode launcher assembly for launching an associated store from an associated aircraft, wherein the dual mode launcher comprises a legacy Maverick interface 32 and a MIL-STD-1760 interface 30 for connection to the aircraft, as well as an interface to connect to a munition store 36 (Col. 2 lines 27-42, Figure 2A). Sitzmann further teaches making the determination of the type of interface connected to the system by way of determining if there are signals present on a predetermined set of connection pins (Col. 10 lines 14-24; If the address lines of the MIL-STD-1760 interface are open, then the interface is not MIL-STD-1760, instead the legacy connector interface.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize Sitzmann’s signal/pin detection technique within the system of Bailey for determining the type of store connected to an aircraft platform because it allows dynamic detection of connected stores without previously providing the configuration files to the system.

Per Claim 4, Bailey discloses the method of claim 1, further comprising communicating with the store via a data bus defined by the second interface format via another predetermined set of connection pins of the first interface format (Paragraphs 102 and 103).

Per Claims 21 and 24, please refer to the above rejection of Claim 1 as the limitations are substantially similar. Additionally, Bailey discloses a memory for storing instructions, a processor coupled to the memory, carriage station interface, and plurality of carriage store interfaces, configured to execute the instructions stored in the memory (Paragraph 41, 107, 122, and 125, Figures 15 and 16).

Per Claims 28 and 31, please refer to the above rejection of Claims 1 and 4 as the limitations are substantially similar. Additionally, Bailey discloses a computer readable storage media embodiment (Paragraph 122).

*	*	*	*	*	*	*

Claims 2, 3, 22, 23, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. U.S. PGPUB No. 2020/0072587 in view of Sitzmann et al. U.S. Patent No. 7,137,599 in further view of Eveker et al. U.S. PGPUB No. 2019/0260159

Per Claim 2, Bailey discloses a plurality of munition store interface formats, including MIL-STD-1760 (Paragraphs 98-99) and miniature munitions (Paragraph 100), but not specifically AS5725 format.

However, Eveker discloses an aircraft comprising a communications connector 100 that comforms to MIL-STD-1760 or AS5725 (also a miniature munitions interface) so that the communications connector 100 may be coupled to conventional MIL-STD-1760 or AS5725 umbilical lanyard plugs 198 of the host vehicle 197 (Paragraphs 25 and 33).

-	It would have been obvious to one of ordinary skill in the art at the time of the Applicant's claimed invention to implement the AS5725 miniature munitions store interface of Eveker in place of the miniature munitions store interface 524 of Bailey. This would have been obvious since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill. See MPEP 2141, section III(B).

Per Claim 3, Sitzmann discloses the method of claim 2, wherein the predetermined set of connection pins comprises a set of address pins for data communication in the MIL-STD-1760 format (Col. 10 lines 14-24; If the address lines of the MIL-STD-1760 interface are open, then the interface is not MIL-STD-1760, instead the legacy connector interface.).
Per Claims 22 and 23, please refer to the above rejection of Claims 2 and 3 as the limitations are substantially similar and the mapping of the references is equally applicable.

Per Claims 29 and 30, please refer to the above rejection of Claims 2 and 3 as the limitations are substantially similar and the mapping of the references is equally applicable.
Allowable Subject Matter
Claims 5-7, 25-27, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Per Claims 5, 25, and 32, the prior art does not specifically disclose the second interface format and its accompanying signals/data to be communicated over the address pins of the first interface format for data communication, when considered in combination with the other existing limitations of the claimed invention.

Per Claims 6, 7, 26, 27, and 33, similarly, the prior art does not specifically disclose the MIL-STD-1760 interface comprising address pins over which data communication according to a second interface format (AS5725) is to take place, when considered in combination with the other existing limitations of the claimed invention. 

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186